Citation Nr: 9916940	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the service-
connected postoperative left shoulder dislocation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran had active, honorable service in the United 
States Army from June 1974 to June 1977.  An additional 
period of active service, from June 1977 to September 1978, 
was held by the Department of Veterans Affairs (VA) to be 
under conditions that would constitute a bar to payment of VA 
disability compensation.  See VA Administrative Decision, 
dated July 1979.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
VA Regional Office (RO) in New Orleans, Louisiana, which 
denied an increased evaluation for the service-connected 
postoperative left shoulder dislocation, currently evaluated 
as 20 percent disabling.  This case was then remanded by the 
Board for additional development in May 1997.  He was 
notified by supplemental statements of the case issued in 
June and September 1998 that the denial of his claim had been 
confirmed and continued.

The veteran contends, in essence, that an increased 
evaluation should be assigned to his service-connected left 
shoulder disability.  He has asserted that he suffers from 
pain, as well as limitation of motion of the left shoulder, 
thus justifying the award of a greater degree of disability.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicated that the veteran was 
examined by VA in June 1997.  Following this examination, he 
sought additional treatment for shoulder pain.  While some of 
these records were obtained, the last notation from June 1998 
indicated that he was to be seen in physical therapy for 
further treatment.  These records are not part of the claims 
folder.  Moreover, the veteran has noted that he has been 
found to be disabled by Social Security and is currently 
receiving SSI benefits.  The decision by the Social Security 
Administration, as well as the records relied upon by them in 
making their decision, are not part of the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  It is found that these 
records must be obtained prior to a final determination of 
his claim.

Furthermore, it is found that an additional examination is in 
order.  Despite seeking additional treatment after the June 
1997 VA examination, the RO made no attempt to re-evaluate 
the veteran's condition.  Moreover, the examination that was 
performed in June 1997 did not include a neurological 
examination, which is found to be necessary in order to 
ascertain the source of the veteran's complaints of left hand 
numbness and tingling.

Also, according to DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Veterans Appeals (Court)  held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Shreveport, 
Louisiana, VA Medical Center and request 
copies of the veteran's treatment 
records, to include physical therapy 
notes, developed between July 1998 and 
the present.

2.  The RO should contact the Social 
Security Administration and request that 
they provide copies of all records relied 
upon in awarding the veteran his SSI 
benefits, as well as any administrative 
decision issued.

3.  Once the above-requested development 
has been completed and after the records 
have been associated with the claims 
folder, the veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected left shoulder postoperative 
residuals.  The claims folder, to include 
all records obtained in conjunction with 
this remand, must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
orthopedic examiner should note the range 
of motion of the left shoulder.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulder joint is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The neurologic examiner, after reviewing 
the claims folder, should render an 
opinion as to the most likely etiology of 
the veteran's complaints of left arm 
numbness, tingling and pain.  
Specifically, the examiner should 
indicate whether these complaints are 
related to the service-connected 
postoperative left shoulder dislocation 
or are related to a cervical spine injury 
suffered in December 1993.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










